Appeal by the defendant from a judgment of the County Court, Suffolk County (Hinrichs, J.), rendered August 10, 2004, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the trial court improperly permitted the prosecutor to bolster a witness’s prior in-court identification of the defendant with the testimony of a police officer, on redirect examination, is without merit. Where the opposing party, inter alia, opens the door on cross-examination to matters not touched upon on direct examination, a party has the right on redirect examination to explain, clarify, and fully elicit a question only partially examined on cross-examination. Where only part of a statement has been brought out on cross-examination, the other parts may be introduced on redirect examination for the purpose of explaining or clarifying the statement (see People v Melendez, 55 NY2d 445, 451-452 [1982]). Thus, it was proper for the prosecutor to elicit from the police officer, on redirect examination, the portions of the eyewitness’s statement that were not introduced on cross-examination.
*415Resolution of issues of credibility is primarily a matter to be determined by the jury, which saw and heard the witnesses, and its determination should be accorded great deference on appeal (see People v Romero, 7 NY3d 633, 644-645 [2006]; People v Mateo, 2 NY3d 383, 410 [2004], cert denied 542 US 946 [2004]). Upon the exercise of our factual review power (see CPL 470.15 [5]), we are satisfied that the verdict of guilt was not against the weight of the evidence (see People v Romero, supra).
The sentence imposed was not excessive (see People v Feliciano, 302 AD2d 474 [2003]; People v Suitte, 90 AD2d 80, 83 [1982]).
The defendant’s remaining contentions are unpreserved for appellate review, and in any event, are without merit. Miller, J.P, Crane, Ritter and Lifson, JJ., concur.